DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 9, the phrase “the protuberance” is unclear in that the protuberance of the finished product will be different because at least a portion has been removed.  It can be confusing because the protuberance changes during the method of claim 8.  Claim 8 should be amended as follows” “after the forming the finished ball race, a remaining portion of the protuberance is circular or ovoid in cross-section”.
With regards to claim 10, the phrase “the protuberance of the unfinished ball race” is unclear.  Claim 8 discloses unfinished friction race comprises the protuberance.  The phrase should be replaced with “the protuberance of the unfinished friction race”.  
With regards to claim 11, the phrases “extends into the ball race of the unfinished journal” and “of the ball race in the finished journal” are confusing in that it is unclear if the unfinished or finished ball race is being referenced.  The phrases should be replaced respectively with “extends into the area” and “of the finished ball race”.      
With regards to claim 12, the phrases “extends into the ball race of the unfinished journal” and “of the ball race in the finished journal” are confusing in that it is unclear if the unfinished or finished ball race is being referenced.  The phrases should be replaced respectively with “extends into the area” and “of the finished ball race”.
With regards to claim 13, the phrase “weld pool expands onto the protuberance” is unclear in that it appears the pool has already been disclosed as expanding onto the protuberance in claim 8.  The phrase should be replaced with “weld pool contacts the unfinished ball race”.  This change is not disclosed by claim 8 and is similar but different than claim 17.
With regards to claims 18 and 19, the phrase “material is 1% thicker…than with no protuberance” is indefinite.  The structure with the “no protuberance” is that it is still referencing an unclaimed indefinite bit.  Any comparison to another bit in any way is indefinite because the structure of the unclaimed bit is unknown and indefinite.  These claims need to be deleted.
Allowable Subject Matter
Claims 1 and 14-17 are allowed.
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims
It is to be noted that claims 13, 18, and 19 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112
Response to Arguments
Applicant's arguments filed 7-22-22 have been fully considered but they are not persuasive.  The issues under 112 have not be overcome.  The Examiner has included proposals to overcome the rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
16 August 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724